UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA ' `

JAN 2 ll 2012
_Clerk,, U'.S. Dlstrict & Bankruptcy
DEBORAH DIANE FLETCHER, ) Courts for the District of Co|umbia

)

Plaintiff, )

)

v, ) Civil Action No.  

)

DEP’T OF HUD - MANAGER, )
)

Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine ofresjudz`cata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff alleges that, in April 201 l, she has participated in a program in Miami, Florida
for first-time home buyers. See Compl. at 2. She claims to have received "NO HELP" from the
defendant, and plaintiff now demands that defendant "help [her] receive all the benefits she is
entitle of [sic] as a first-time home-buyer; as a low income; and as a [sic] elder and disable
person." Id. at 3 (emphasis in original).

Plaintiff s "[f]actual allegations must be enough to raise a right to relief above a
speculative level . . . ." Bell Atlamz`c C0rp. v. Twombly, 550 U.S. 544, 555 (2007) (citations
omitted). This complaint is deficient as it neither includes a short and plain statement of a claim
showing plaintiffs entitlement to relief nor gives fair notice to defendant of the claim asserted.
Accordingly, the complaint will be dismissed.

An Order consistent with this l\/Iernorandum Opinion is issued separately.

%l/

Uni dSta  `ct udge
//,,,A_ /7, Mw/ /'KM

DATE; j